DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it lacks clarity and conciseness given its use of the phrase “method of assessing uterine parameters” which is information already provided in the title and should therefore be avoided. Additionally, the abstract of the disclosure uses the phrase, “via a apparatus” which is recommended to be re-written to say, “via [an] apparatus.” Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the informality found in Paragraph 22, wherein the phrase “through out” is used. It is recommended that this be re-written to say “throughout.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
 "11" and "901" have both been used to designate the “endometrium.”
“21” and “902” have both been used to designate the “junctional zone.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“11” is used in the discussion of Figures 5 and 6, however Figures 5 and 6 contain no such reference character.  
“20” is used in the discussion of Figure 5, however Figure 5 contains no such reference character.
“21” is used in the discussion of Figures 3A, 3B, 4, 5, 6, 7A, 7B, 7C, 8C, 9A, and 9B however Figures 3A, 3B, 4, 5, 6, 7A, 7B, 7C, 8C, 9A, and 9B contain no such reference character.
“503” is used in the discussion of Figure 6, however Figure 6 contains no such reference character.
“100” is used in the discussion of Figure 10, however Figure 10 contains no such reference character.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 1, 5, 7, 9, and 14 are objected to because of the following informalities:  
Regarding claim 1, the phrase “the one or more ultrasound images being obtained at predefined days within an IVF cycle of the subject” is used. However, it is unclear how “one” ultrasound image can be obtained over a plurality of “predefined days.” Furthermore, the abbreviation “IVF” is used without properly defining that abbreviation. 
Regarding claims 5 and 9, the abbreviation “IVF” is used without properly defining that abbreviation.
Regarding claims 7 and 14, the word “comparision” is erroneously used. It is recommended this word be re-written to say “comparison.”  Furthermore, the abbreviation “IVF” is used without properly defining that abbreviation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over a combination of embodiments disclosed within Gergeley (US  2008/0228166 A1) in view of “Assessment of endometrial receptivity by transvaginal color Doppler and three-dimensional power Doppler ultrasonography in patients undergoing in vitro fertilization procedures” by S. Kupesic et al. Journal of Ultrasound in Medicine. 125-130, 2001 (hereinafter referred to as Kupesic).
Regarding claim 1, multiple embodiments taught by Gergeley teach a method of assessing uterine parameters via an apparatus (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) including a processor (See Gergeley: Para. 0064 (providing an, "ultrasound machine with a computer")), the method comprising: determining, by the processor, at least one uterine parameter based on one or more ultrasound images of the uterus of a subject (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) … tracking, by the processor, a change in the at least one uterine parameter (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")); and predicting, by the processor, success of embryo implantation (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point")) based on the change (See Gergeley: Para. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")). However, Gergeley fails to teach wherein a method of assessing uterine parameters via an apparatus including a processor, the method comprising: determining, by the processor, at least one uterine parameter based on one or more ultrasound images of the uterus of a subject, the one or more ultrasound images being obtained at predefined days within an IVF cycle of the subject; tracking, by the processor, a change in the at least one uterine parameter; and predicting, by the processor, success of embryo implantation based on the change in the at least one uterine parameter. Nevertheless, Kupesic teaches wherein the one or more ultrasound images being obtained at predefined days within an IVF cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 1 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, 
	Regarding claim 2, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the at least one uterine parameter includes an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")) … a uterine shape (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus")), and a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 2 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 3, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein predicting the success of embryo implantation includes determining at least one of an implantation location in the uterus of the subject wherein an embryo is to be implanted (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) … and uterine receptivity (See Kupesic: Page 130 (discussing the, "well known [and important role] that uterine receptivity plays … in the success of assisted reproductive techniques")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 3 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
(See above discussion), wherein the method further comprises: determining at least one of … structural anomalies in the uterus of the subject (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")) based on the change in the at least one uterine parameter (See Gergeley: Para. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 4 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an 
	Regarding claim 5, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a hormonal dosage for stimulation of the uterus of the subject within the IVF cycle, based on the change in the at least one of uterine parameter (See Kupesic: Page 126 (clarifying that, "on day 2 or 3 of the menstrual cycle, and subcutaneous administration of a 500-mg/d dosage of the gonadotropin-releasing hormone agonist buserelin acetate ... was begun ... [then ultrasonography] was performed after 2 weeks to confirm ... endometrial thickness ... [and that once] pituitary suppression was achieved, the dosage of buserelin acetate was reduced to 200 μg/d")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 5 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in 
	Regarding claim 6, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a path of a needle for the embryo implantation (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 6 of the instant application since Gergeley provides in 
	Regarding claim 7, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: obtaining at least one uterine parameter of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")); comparing the at least one uterine parameter of the subject with the at least one uterine parameter of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to 16 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between 1 and 9 mL in the nonpregnant group")), and (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 7 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on 
	Regarding claim 8, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the one or more ultrasound images are obtained by: obtaining, by the processor, a mid-coronal plane view of the uterus of the subject from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")); and sequentially segmenting, by the processor, a plurality of uterine layers from the mid-coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), wherein the last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineateing the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro 
Regarding claim 9, multiple embodiments taught by Gergeley teach an apparatus for assessing uterine parameters (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), the apparatus comprising: a memory storing at least one instruction; and a processor configured to execute the at least one instruction stored in the memory to (See Gergeley: Para. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician ... [via] a computer")):  (See Gergeley: Paras. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow") and 0064 (stating that the, "system features a 3 or 4D ultrasound machine with a computer capable of calculating the intersection point of the lines extending from each fallopian tube and integrating the information with that obtained by ultrasonography of the thickness and/or perfusion of the endometrial lining of the uterine cavity")) …  track a change in the at least one uterine parameter (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")); predict success of embryo implantation (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point")) based on the change in the at least one uterine parameter (See Gergeley: Para. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")). However, Gergeley fails to teach wherein an the one or more ultrasound images being obtained on predefined days within an IVF cycle of the subject; track a change in the at least one uterine parameter; predict success of embryo implantation based on the change in the at least one uterine parameter. Nevertheless, Kupesic teaches wherein the one or more ultrasound images being obtained on predefined days within an IVF cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 9 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to 
Regarding claim 10, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the at least one uterine parameter includes an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")) … and a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon, “information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of 
Regarding claim 11, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: determine at least one of an implantation location in the uterus of the subject wherein an embryo is to be implanted (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) … and uterine receptivity (See Kupesic: Page 130 (discussing the, "well known [and important role] that uterine receptivity plays … in the success of assisted reproductive techniques")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 11 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 12, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), and structural anomalies in the uterus of the subject (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")), based on the change in the at least one uterine parameter (See Gergeley: Paras. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 12 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential 
Regarding claim 13, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to determine a path of a needle for the embryo implantation (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 13 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without 
Regarding claim 14, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: obtain at least one uterine parameter of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")); compare the at least one uterine parameter of the subject with the at least one uterine parameter of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to 16 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between 1 and 9 mL in the nonpregnant group")), and predict success of embryo implementation based on a comparision result (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 14 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential 
Regarding claim 15, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 15 (See above discussion), wherein the one or more ultrasound images are obtained by: obtaining a mid-coronal plane view of the uterus from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")); and sequentially segmenting a plurality of uterine layers from the mid- coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), wherein a last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineateing the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793